Citation Nr: 1615948	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO. 10-11 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent for service-connected lumbar spondylosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from January 1979 to December 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. The claim was remanded by the Board in June 2014 for evidentiary development and the case is ripe for appellate review. 

The Veteran appeared at a Travel Board hearing in March 2014. A transcript is of record. 


FINDING OF FACT

Pursuant to the Board's remand of June 2014, the Veteran was scheduled for a VA compensation examination in connection with his claim for an increase in rating for a low back disability; he failed to report at the scheduled time and no good cause has been alleged or shown regarding his absence. 


CONCLUSION OF LAW

The claim for an increase in rating for service-connected lumbar spondylosis, as due to a failure to report for an examination, must be denied as a matter of law. 38 C.F.R. § 3.655 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

In June 2014, the Board remanded the claim for a comprehensive VA orthopedic examination. The Veteran was properly informed as to the time and place of his examination, and there is no indication that an incorrect address was held by VA or that the Veteran did not receive notification of the examination. No correspondence was returned as undeliverable by the U.S. Postal Service, and, by all accounts, he was properly notified of his need to report. The Veteran's representative has stated that the Veteran was "unable to attend" the scheduled examination, and no "good cause" was stated or implied for the absence. 

The United States Court of Appeals for Veterans Claims (Court) has held that "[t]he duty to assist is not always a one-way street." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Where entitlement to a benefit cannot be established or confirmed without a current VA examination and the Veteran fails to report for an examination scheduled in connection with an original compensation claim, the claim shall be rated based on the evidence of record. When, however, the examination was scheduled in connection with any other original claim, a reopened claim for a benefit that was previously disallowed, or a claim for increase, the claim shall be denied. 38 C.F.R. §§ 3.655(a)-(b) (2015).

As this is a claim for an increase that does not stem from an original grant of service connection (i.e. is not a downstream issue from an original compensation claim), and as no good cause has been shown for the Veteran's absence from his scheduled examination, under 38 C.F.R. § 3.655, the claim must be denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

(ORDER ON NEXT PAGE)






ORDER

Entitlement to a disability evaluation in excess of 10 percent for service-connected lumbar spondylosis is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


